

	

		III

		109th CONGRESS

		1st Session

		S. RES. 90

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Lugar (for himself,

			 Mr. Bayh, Mr.

			 Corzine, and Mrs. Dole)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating the week of May 1, 2005, as

		  ‘‘Holocaust Commemoration Week’’.

	

	

		Whereas the year 2005 marks the 60th anniversary of the

			 end of the Holocaust, which was ruthlessly and tragically carried out by Nazi

			 Germany under the leadership of Adolf Hitler and his collaborators;

		Whereas the Holocaust involved the murder of millions of

			 innocent Jewish men, women, and children along with millions of others, and an

			 enormity of suffering inflicted on the many survivors through mistreatment,

			 brutalization, violence, torture, slave labor, involuntary medical

			 experimentation, death marches, and numerous other acts of cruelty that have

			 come to be known as genocide and crimes against

			 humanity; and

		Whereas in the past 60 years, the Holocaust has provided

			 the peoples of the world with an object lesson in the importance of compassion,

			 caring, and kindness; an awareness of the dangers inherent in bigotry, racism,

			 intolerance, and prejudice; and an understanding of the importance of an

			 appreciation of the sensitivity to diversity: Now, therefore, be it

		

	

		That the Senate—

			(1)designates the

			 week of May 1, 2005, as ‘‘Holocaust Commemoration Week’’;

			(2)commemorates the

			 occasion of the 60th anniversary of the end of World War II and the liberation

			 of the concentration camps; and

			(3)encourages all

			 Americans to commemorate the occasion through reflection, acts of compassionate

			 caring, and learning about the terrible consequences and lessons of the

			 Holocaust.

			

